This is an appeal in the nature of certiorari from an award of compensation made to the widow and step-daughter, dependents of Donald E. Leininger. Leininger was employed by defendant Jacobs who was engaged in trucking petroleum products from Toledo, Ohio, to various points in Michigan. Jacobs maintained his principal place of business in Lansing, Michigan. While connecting a trailer to a truck in the regular course of his employment in Michigan, Leininger sustained injuries which resulted in his death.
The primary question presented by this appeal is whether the contract of employment was an Ohio or a Michigan contract. Appellants assert it was an Ohio contract and maintain that plaintiffs are therefore not entitled to compensation under the Michigan statute. Unless appellants are correct in asserting that the contract of employment was an Ohio contract, the award must be affirmed. The following facts are pertinent. Leininger, his wife and step-daughter were domiciled in Ohio. He came to Lansing, Michigan, and sought employment of Jacobs. Leininger was told by Jacobs that he did not need anybody "at the present time." Jacobs operated a garage in Toledo where his trucks were repaired. Some time after the Leininger interview, Jacobs telephoned the man who had charge of the garage "to put him (Leininger) to work." The foreman of Jacobs' garage did as he was instructed. Hence we have a case in which an employer, having his principal place of business in Michigan, received an application for employment, the applicant being *Page 3 
personally present at the principal place of business in this State, and subsequently by telephoning from Michigan to another State the employer directed his agent to put the applicant to work which was done and the work subsequently necessitated the employee coming into this State incident to the discharge of his duties, and, while so engaged in this State, the employee sustained injuries arising out of and in the course of his employment which resulted in his death. The contract had its inception in this State, and it was finally consummated by Mr. Jacobs telephoning from this State an acceptance of Leininger's application for employment. Under such circumstances the contract was a Michigan contract rather than an Ohio contract.Dudley A. Tyng  Co. v. Converse, 180 Mich. 195.
The employer had elected to come under the Michigan compensation act (2 Comp. Laws 1929, § 8407 et seq.), and hence the employee and his dependents were within the provisions of the act. The employer was not relieved from liability by reason of the fact that the employee and his dependents were not domiciled in Michigan. Roberts v. I. X. L. Glass Corp.,259 Mich. 644.
The award is affirmed, with costs to appellees.
NELSON SHARPE, C.J., and POTTER, FEAD, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 4